IN THE SUPREME COURT OF TEXAS

                                 No. 09-0703

  IN RE  OLSHAN FOUNDATION REPAIR COMPANY, LLC AND OLSHAN FOUNDATION REPAIR
                           COMPANY OF DALLAS, LTD.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' emergency motion to stay district  court  proceedings,
filed August 24, 2009, is granted.  All trial  court  proceedings  in  Cause
No. 74551, styled Robert and Marta  Tingdale  v.  Olshan  Foundation  Repair
Company, LLC and Olshan Foundation Repair Company of Dallas,  Ltd.,  in  the
40th District Court of Ellis  County,  Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 4, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk